Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ji et al. (US 9,131,241 B2) teaches a method for adjustment of hardware acceleration level in a video decoder utilizing hardware acceleration based on errors detected in a bitstream. 
Gopal et al. (US 10,191,684 B2) teaches dynamically adjust the compression level of the compression job if the compression level is flexible in order to optimize performance based on latency and/or throughput of the hardware accelerator.
Lottes et al. (US 2014/0258016 A1) teaches a method for scheduling work for processing by a GPU. 
Wu et al. (Enabling and Exploiting Flexible Task Assignment on GPU through SM-Centric Program Transformations) teaches a transformation centered on Streaming Multiprocessors (SM), this software approach allows flexible program-level control of scheduling. With this technique, flexible control of GPU scheduling at the program level becomes feasible, which opens up new opportunities for GPU program optimizations.

Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
April 15, 2021